Citation Nr: 1824630	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-38 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Texas Health Care System


THE ISSUE

Entitlement to an annual clothing allowance for the 2014 calendar year.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S.E., Counsel







INTRODUCTION

The Veteran had active military service from December 1974 to April 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision issued by the North Texas Health Care System.

In July 2015, a Board hearing was scheduled at the Central Office.  The Veteran failed to report for his hearing. The Veteran's request for a Board hearing is therefore considered to have been withdrawn, and the Board will proceed.  38 C.F.R. § 20.702 (d) (2017).


FINDING OF FACT

The Veteran's bilateral knee braces use Velcro fasteners and are covered in fabric; they do not have exposed metal hinges, and they do not cause irreparable damage to clothing.  


CONCLUSION OF LAW

The criteria for establishing eligibility for clothing allowance due to wearing of bilateral knee braces in 2014 have not been met.  38 U.S.C. § 1162 (2012); 38 C.F.R. § 3.810 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an annual clothing allowance for the 2014 calendar year.  He argues that he must wear bilateral knee braces that cause excess wear and tear on his clothing.  See Veteran's appeal (VA Form 9), received in November 2014.  

Service connection is currently in effect for bilateral knee disabilities.

A veteran who has a service-connected disability that requires the use of a prosthetic or orthopedic appliance which the Secretary determines tends to wear out or tear the clothing of the veteran or uses medication which (A) a physician has prescribed for a skin condition which is due to a service-connected disability, and (B) the Secretary determines causes irreparable damage to the veteran's outergarments is entitled.  The Veteran is then entitled to an annual clothing allowance, payable in a lump sum.  38 U.S.C. § 1162, 38 C.F.R. § 3.810 (a).

A veteran is entitled to one annual clothing allowance if a VA examination or a hospital or examination report from a qualifying facility establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d) or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or, the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810 (a)(1).

A veteran is entitled to an annual clothing allowance for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication satisfies the requirements of section (a)(1) and affects a distinct type of article of clothing or outergarment.  38 C.F.R. § 3.810 (a)(2).

A veteran is entitled to two annual clothing allowances if he or she uses more than one prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), medication for more than one skin condition or an appliance and a medication, and the appliance(s) or medication (s) each satisfy the requirements of section (a)(1) and together tend to wear or tear a single type of article of clothing or irreparably damage a type out outer garment at an increased rate of damage to the clothing or outer garment due to a second appliance or medication.  38 C.F.R. § 3.810 (a)(3).

Certain clothing allowance claims require a determination by a Veteran's Health Administration (VHA) Prosthetic Representative or designated physician when a review of the record is necessary.  In all cases where a review is determined to be necessary, the Prosthetic Representative, and/or designated physician, must determine that: (1) Use of the device or skin medication is medically prescribed; and (2) In the case of a device, such device qualifies as a prosthetic or orthopedic appliance; (3) The device or skin medication tends to wear out, tear, or cause irreparable damage to the veteran's clothing; and (4) The veteran actually uses the device or skin medication with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.  See VHA Handbook 1173.15 sec. 3 (b)(c).

VA progress notes show that in January 2014, the Veteran was provided with a right knee orthosis (Corflex brace).  In August 2014, the Veteran reported to the clinic for a knee brace.  He was previously issued bilateral Corflex KOs (knee orthotics) earlier in the year, but the Veteran stated that he wanted a knee sleeve.  However, he was advised VA does not issue knee sleeves.  

A July 2014 decision by the Acting Chief of the Prosthetic Treatment Center (PTC) at the North Texas Health Care System shows that the Veteran's claim for a clothing allowance for 2014 was denied.  The decision indicates that it was based on guidance from Prosthetic Sensory Aids Service at the VA Central Office in Washington, D.C.  This guidance constituted the determination by the entity designated by the Secretary that "only braces with exposed metal hinges, exposed rigid plastic inserts, or exposed metal stays" could be considered for clothing allowances.  Braces such as those worn by the Veteran with Velcro fasteners and fabric covered plastic or metal inserts had been determined not to cause irreparable damage to clothing and therefore did not qualify for clothing allowance.  

The Board finds that the claim must be denied.  The applicable regulation clearly establishes that unless there is loss of use of a hand or foot (at the compensable rating specified in § 3.350(a), (b), (c), (d), or (f)) - which is not the case here - the prosthetic or orthopedic appliance must be certified by the Under Secretary for Health, or a designee, as a device that that tends to wear or tear clothing.  In this case, the designee, the Prosthetic Sensory Aids Service, determined the Veteran's knee braces are not of a type to cause wear, and thus do not qualify.  Accordingly, the claim must be denied.  

The Board acknowledges the Veteran's argument that his knee braces cause actual wear on his clothing.  However, the designee, the Prosthetic Treatment Center, determined the Veteran's knee braces are not of a type to cause wear and thus do not qualify.  Based on the evidence the Board finds the criteria for entitlement to clothing allowance for bilateral knee braces in 2014 are not met, and that the claim must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C. § 5107 (b).

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  The provisions relating to notice and development found in the VCAA apply to benefits adjudicated under chapter 51 of title 38 of the United States Code and are thus not applicable to this case, which is determined under chapter 11 of title 38.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).


ORDER

An annual clothing allowance based on use of bilateral knee braces in 2014 is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


